As filed with the Securities and ExchangeCommission on April 21, 2ct File No. 002-101561940 Act File No. 811-00560 U.S. SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549FORM N-1AREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 þPRE-EFFECTIVE AMENDMENT NO. ¨POST-EFFECTIVE AMENDMENT NO. 160 and/orREGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 þAMENDMENT NO. 112(CHECK APPROPRIATE BOX OR BOXES)JOHN HANCOCK INVESTMENT TRUST(EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER), MASSACHUSETTS 02210-2805(ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE)REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE(800) 225-5291JOHN J. DANELLO, ESQ., MASSACHUSETTS 02210-2805(NAME AND ADDRESS OF AGENT FOR SERVICE)COPIES OF COMMUNICATIONS TO:MARK P. GOSHKO, ESQ. K&L GATES LLPONE LINCOLN STREETBOSTON, MASSACHUSETTS 02111-2950 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after theeffective date of this Registration Statement. Title of Securities: Shares of beneficial interest, no par value. It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of Rule 485 ¨ on (date) pursuant to paragraph (b) of Rule 485 ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ¨ on (date) pursuant to paragraph (a)(1) of Rule 485 ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 ¨ on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for apreviously filed post-effective amendment. TABLE OF CONTENTS SIGNATURES Exhibit Index EX- EX- EX- EX- EX- EX- SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston, and The Commonwealth of Massachusetts on the 21 st day of April, 2016. John Hancock Investment Trust By: /s/ Andrew G. Arnott Name: Andrew G. Arnott Title: President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Andrew G. Arnott President April 21, 2016 Andrew G. Arnott /s/ Charles A. Rizzo Chief Financial Officer April 21, 2016 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee April 21, 2016 Charles L. Bardelis /s/ James R. Boyle * Trustee April 21, 2016 James R. Boyle /s/ Craig Bromley * Trustee April 21, 2016 Craig Bromley /s/ Peter S. Burgess * Trustee April 21, 2016 Peter S. Burgess /s/ William H. Cunningham * Trustee April 21, 2016 William H. Cunningham /s/ Grace K. Fey * Trustee April 21, 2016 Grace K. Fey /s/ Theron S. Hoffman * Trustee April 21, 2016 Theron S. Hoffman /s/ Deborah C. Jackson * Trustee April 21, 2016 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee April 21, 2016 Hassell H. McClellan /s/ James M. Oates * Trustee April 21, 2016 James M. Oates /s/ Steven R. Pruchansky * Trustee April 21, 2016 Steven R. Pruchansky /s/ Gregory A. Russo * Trustee April 21, 2016 Gregory A. Russo /s/ Warren A. Thomson * Trustee April 21, 2016 Warren A. Thomson *By:Power of Attorney By: /s/ Thomas Dee April 21, 2016 Thomas Dee Attorney-in-Fact *Pursuant to Power of Attorney previously filed with Post-Effective Amendment No. 150 to the Trust’s Registration Statement on December 24, 2015 Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
